Citation Nr: 0815509	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-36 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability, to include as secondary 
to bilateral hammer toes, status post exostectomy of the 
first metatarsal base and arthrodesis of digits two to four; 
and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1968 and from November 1973 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO decision which 
reopened the veteran's claim for service connection for back 
pain secondary to bilateral hammer toes based on new and 
material evidence and denied the claim for service connection 
on the merits.

In August 2006, the veteran failed to appear at his scheduled 
Travel Board hearing.  The veteran has not since requested 
another hearing or provided good cause for his previous 
absence.  Given the aforementioned, the Board may proceed 
with appellate review. 

Regardless of the RO's decision to reopen the veteran's claim 
of service connection for a low back disability, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

As the record shows that the veteran has multiple diagnoses 
of low back problems, the issue has been recharacterized as 
service connection for a low back disability in order to 
better serve the veteran's interests.


FINDINGS OF FACT

1.  An unappealed RO decision, dated in April 1998, 
originally denied the veteran's claim for service connection 
for low back pain.  Subsequently, an unappealed RO decision, 
dated in May 2002, denied the veteran's petition to reopen 
his claim for service connection for low back pain.

2.  Evidence received since the May 2002 RO decision is new 
to the claims file, relates to an unestablished fact 
necessary to substantiate the claim that a low back 
disability was incurred or aggravated in service, and raises 
a reasonable possibility of substantiating the claim.

3.  The veteran's currently diagnosed low back disability was 
not manifest during service, or within one year following 
discharge, and it was not otherwise caused or aggravated by 
service or the veteran's service-connected hammer toe 
deformity.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision, denying the veteran's petition 
to reopen a claim for service connection for low back pain, 
is final.  38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a low back 
disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  A low back disability was not incurred in or aggravated 
by active service, and arthritis may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

As to the veteran's petition to reopen his claim for service 
connection, reopening has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

As to the claim for service connection, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The September 2004 letter told him 
to provide any relevant evidence in his possession.

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
As the record contains sufficient competent medical evidence 
to decide the claim, including the report from a VA spinal 
examination conducted in October 2004, additional medical 
opinions are unnecessary to decide the claim, and VA is not 
obligated to provide an additional examination.  See 
38 C.F.R. § 3.159(c).   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Petition to Reopen

The veteran contends that his low back disability is the 
result of his service-connected bilateral hammer toes, status 
post exostectomy of the first metatarsal base and arthrodesis 
of digits two to four.  The veteran filed a previous claim 
for service connection for low back pain.  That claim was 
initially denied in an unappealed April 1998 RO decision.  He 
later filed a petition to reopen that was denied in an 
unappealed May 2002 RO decision.  The May 2002 RO decision is 
thus final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established on a direct basis for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  In order 
to establish service connection for the claimed disability, 
there must be: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

In this case, the May 2002 RO decision addressing the 
veteran's petition to reopen denied the claim because there 
was no evidence of record that the veteran's low back 
disability was related to his service-connected hammer toes 
or to service on a direct basis.  Thus, in order for the 
claim to be reopened, the veteran must have submitted 
evidence indicating that his current low back disability is 
associated with his service-connected hammer toes or that his 
low back disability is otherwise related to service.

Since the May 2002 RO decision, the veteran has submitted 
personal statements and various VA medical records, including 
a June 2004 VA MRI report, an October 2004 VA spinal 
examination, and VA treatment reports from 1997 to 2005.  
These records establish that the veteran's low back 
disability, which includes diagnoses of degenerative disc 
disease of the lumbar spine, L5 lordosis with levoscoliosis, 
L4/L5 retrolisthesis, and osteophytosis is an ongoing 
disability.  Furthermore, these medical reports provide 
evidence that is necessary to substantiate the veteran's 
claim, i.e., that the veteran's low back disability may have 
been incurred in or aggravated by service, and raise a 
reasonable possibility of the veteran's claim being 
substantiated.  In particular, a June 2004 spinal MRI report 
discusses the extent of the veteran's disability, and an 
October 2004 VA examination report discusses the relationship 
between the veteran's low back disorder and service, 
including the veteran's service-connected hammer toe 
deformity.  Thus, the evidence submitted by the veteran is 
new and material for purposes of reopening his claim.

As such, the Board finds that the preponderance of the 
evidence is for granting the veteran's petition to reopen.  
Consequently, the petition to reopen is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III.  Service Connection for a Low Back Disability

The veteran contends that he has a low back disability that 
is the result of his service-connected bilateral hammer toe 
deformity.  His claim will be considered on a direct basis, a 
secondary basis, and a presumptive basis in order to afford 
him every possible consideration.  For the reasons that 
follow, the Board concludes that the preponderance of the 
evidence in this case is against the veteran's claim for 
service connection on direct, secondary, and presumptive 
bases.

As discussed above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated in the line of active military duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Furthermore, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, a grant of service connection requires: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999); Layno v. Brown, 6 Vet. App. 465 
(1994).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 
2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 8 
Vet. App. 374 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show that a current disability exists and that the current 
disability was either caused or aggravated by a service 
connected disability.  Id.

In other words, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

In this case, the medical evidence, including a June 2004 MRI 
report, shows that the veteran's diagnoses include disc 
desiccation, osteophytosis, retrolisthesis, and levoscoliosis 
of the lumbar spine.  Having thus conceded that the veteran 
has a low back disability for VA purposes, the Board now 
turns to the question of whether his low back disability is 
related to service or to his service-connected bilateral 
hammer toe deformity.

To afford the veteran every possible consideration, the Board 
first considers the veteran's claim for service connection on 
a direct basis.

The veteran's service medical records reflect only one 
complaint of low back problems.  In August 1974, the veteran 
reported to the medical clinic with a cold, upper respiratory 
infection, and low back pain.  The physician noted that the 
back pain was in the lumbosacral region and that the veteran 
had symptomatic upper respiratory infection.  The physician's 
diagnoses were probable nephritis or urinary tract infection 
and upper respiratory infection.  No diagnosis of a back 
disability was rendered.  Thereafter, at all in-service 
medical examinations of record, including the veteran's 
retirement examination in July 1991, the veteran's spine and 
other musculoskeletal components were noted to be normal.  
The first post-service record of a low back disability comes 
from an October 1997 VA treatment report, which states that 
the veteran had chronic, constant low back pain.  The Board 
notes that this report was written approximately six years 
after the veteran was separated from service.  The passage of 
time between discharge from active service and the medical 
documentation of a claimed disability weighs heavily against 
a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  In fact, even the veteran has conceded that his 
low back problems did not manifest until after service.  
Consequently, as the evidence shows that the veteran did not 
have a low back disability during service, or arthritis 
within the one year presumptive period following service, 
service connection for a low back disability on a direct or 
presumptive basis is not warranted.

The Board now proceeds to consider the veteran's claim of 
service connection on a secondary basis.  The evidence of 
record shows that, in 1990, the veteran had an exostectomy of 
the first metatarsal base and arthrodesis of digits two 
through four, in both feet, at the proximal interphalangeal 
joint to correct bilateral hammer digit syndrome and 
exostosis of the first metatarsal base, for which the veteran 
was subsequently service-connected.

VA treatment records, which are dated from 1997 to 2004, 
essentially show that the veteran had chronic low back pain 
with lumbar radiculopathy and neuropathy.  In June 2004, the 
veteran was given a VA MRI, which showed a loss of lumbar 
lordosis with stable levoscoliosis centered around L5, 
retrolisthesis of L4/L5, moderate degenerative changes in L4 
through L6, osteophytosis at L5 and L6, and mild degenerative 
changes in the rest of the vertebral bodies.  Diffuse disc 
desiccation was also present with decreases in the L3/L4 and 
L5/L6 intervertebral disc space heights.  None of these 
reports provided an etiology for the veteran's low back 
disability.

In October 2004, the veteran was afforded a VA spinal 
examination for the purposes of obtaining an opinion as to 
the etiology of the veteran's low back disability.  In that 
opinion, the examiner noted the veteran's bilateral foot 
problems and history of low back problems.  The examiner 
further noted that the veteran walked without apparent 
difficulty, although with a cane.  Objective examination 
revealed a level pelvis without dextrascoliosis, spasm, or 
tenderness.  The veteran demonstrated pain on repeated 
flexion and extension.  Straight leg raise was negative, and 
tendon reflexes were hyperactive, though overall intact.  
After reviewing the veteran's claims folder, the examiner 
noted there was one reference in the veteran's VA treatment 
records (dated in January 2000) stating that the veteran 
injured his low back in 1968 in a B29 bomb explosion.  
However, the veteran denied ever being injured by any such 
explosion and stated that it must have been a misprint, and 
the veteran's service medical records show no such injury.  
The examiner thus found that there was no evidence of an in-
service back injury.  Based on the fact that there was no 
evidence of a significant limp or leg length inequality and 
nothing in the veteran's extremities, including his feet, 
that would put any type of unusual stress on his lumbar 
spine, the examiner concluded that the veteran's low back 
condition was a reflection of aging, wear and tear, and 
obesity and totally unrelated to his hammertoe problem.

In sum, the evidence shows that the veteran's low back 
disability was not manifest during service, arthritis was not 
manifest within the one-year presumptive period following 
discharge, and the veteran's current low back disability was 
not the result of his service-connected bilateral hammer toe 
deformity.  As mentioned above, the evidence shows that the 
veteran's low back disability, which includes arthritis, did 
not manifest until 1997, which is approximately six years 
after the veteran's separation from service.  That finding is 
not contested by the veteran.  Again, the time between 
discharge and a diagnosis weighs against the veteran's claim 
in this case.  See Maxson, supra.  With respect to the 
veteran's contention that his low back disability is the 
product of his service-connected hammer toes, the Board notes 
that the veteran's statements on this issue are 
uncorroborated by the medical evidence.  The veteran, as a 
lay person, has not been shown to be capable of making 
medical conclusions; thus, his statements regarding causation 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, the pertinent evidence of record, 
which includes an October 2004 VA examination and opinion, 
shows that the veteran's low back disability is not in any 
way caused or aggravated by his service-connected hammer 
toes, but rather the product of aging, wear and tear, and 
obesity.  Consequently, as the evidence of record is against 
service connection for a low back disability on either a 
direct, presumptive, or secondary basis, the Board concludes 
that service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.





ORDER

The petition to reopen the claim of service connection for a 
low back disability based on the receipt of new and material 
evidence is granted.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


